             Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BUREAU OF CONSUMER FINANCIAL
PROTECTION,
1700 G Street, NW
Washington, DC 20552                               Case No. 1:20-cv-3550

Plaintiff,

v.

NATIONSTAR MORTGAGE LLC,
d/b/a MR. COOPER,
8950 Cypress Waters Boulevard
Coppell, TX 75019

Defendant.

                 COMPLAINT FOR A PERMANENT INJUNCTION
                           AND OTHER RELIEF

        1.      The Bureau of Consumer Financial Protection (“Bureau”) brings this action

against Nationstar Mortgage LLC, d/b/a Mr. Cooper (“Nationstar” or “Defendant”) under

Sections 1054 and 1055 of the Consumer Financial Protection Act of 2010 (“CFPA”), 12 U.S.C.

§§ 5564 and 5565. Nationstar is one of the largest mortgage servicers, and the largest non-bank

mortgage servicer, in the United States. Nationstar violated multiple federal consumer financial

laws, causing substantial harm to the borrowers whose loans it serviced. Between January 1,

2012 and December 31, 2015, Nationstar: (1) failed to identify thousands of loans with existing

in-flight modifications and, as a result, failed to recognize some transferred loans with pending

loss mitigation applications or trial modification plans, or failed to identify and honor other

borrowers’ loan modification agreements; (2) foreclosed on borrowers to whom it had promised

foreclosure holds while they applied for loss mitigation relief; (3) improperly increased

borrowers’ permanent, modified monthly loan payments; (4) failed to timely disburse borrowers’

                                                  1
             Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 2 of 21




tax payments from their escrow accounts; (5) failed to properly conduct escrow analyses for

borrowers during their Chapter 13 bankruptcy proceedings; and (6) failed to timely remove

private mortgage insurance from borrowers’ accounts. Each of these acts or failures violated the

law.

        2.      The Bureau brings this action against Defendant under: (1) Sections 1031 and

1036 of the Consumer Financial Protection Act (“CFPA”), 12 U.S.C. §§ 5531, 5536; (2)

Sections 6 and 19 of the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2605,

2617, and the regulations promulgated thereunder at Regulation X, 12 C.F.R. § 1024 et seq.

(“RESPA Mortgage Servicing Rule”); and (3) Sections 4902(a) and (b) of the Homeowners

Protection Act of 1998, 12 U.S.C. §§ 4902(a) and 4902(b) (“HPA”).

        3.      The Bureau brings this action to obtain injunctive relief and other equitable relief

to address and remedy Defendant’s unlawful conduct; to require Defendant to pay redress to

injured borrowers; and to impose civil money penalties against Defendant.

                                    JURISDICTION AND VENUE

        4.      The Court has subject-matter jurisdiction over this action because it is brought

under federal consumer financial law, 12 U.S.C. § 5565(a)(1), presents a federal question, 28

U.S.C. § 1331, and is brought by an agency of the United States, 28 U.S.C. § 1345.

        5.      Venue is proper in this district under 28 U.S.C. § 1391(b) and 12 U.S.C. § 5564(f)

because Defendant conducts business in this district, and part of the events giving rise to the

claims occurred in this district.




                                                  2
            Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 3 of 21




                                          PLAINTIFF

       6.      The Bureau is an independent agency of the United States created by the CFPA.

12 U.S.C. § 5491(a). The Bureau is charged with enforcing federal consumer financial laws. 12

U.S.C. §§ 5563, 5564.

       7.      The CFPA is a federal consumer financial law. 12 U.S.C. § 5481(14). Under

Sections 1031 and 1036 of the CFPA, it is unlawful for any covered person to commit or engage

in any unfair, deceptive, or abusive acts or practices. 12 U.S.C. §§ 5531(a), 5536(a)(1)(B).

       8.      RESPA and the HPA are federal consumer financial laws. 12 U.S.C. § 5481(12),

(14). Under Section 1036 of the CFPA, it is unlawful for any covered person “to offer or provide

to a consumer any financial product or service not in conformity with federal consumer financial

law, or otherwise commit any act or omission in violation of a federal consumer financial law.”

12 U.S.C 5536(a)(1)(A). Violations of RESPA and the HPA are therefore violations of the

CFPA. Id.

       9.      The Bureau is authorized to commence civil actions in federal district court in its

own name to address violations of federal consumer financial laws, including violations of the

CFPA. 12 U.S.C. § 5564(a), (b).

                                         DEFENDANT

       10.     Nationstar is a Delaware limited liability company with its principal place of

business in Coppell, Texas. Mr. Cooper is the current name under which Nationstar does

business. Nationstar engages in mortgage servicing by, among other things, processing borrower

payments, administering loss mitigation processes, and managing foreclosures. At all times




                                                3
          Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 4 of 21




relevant to this complaint, Nationstar has done business in this District and throughout the

United States.

       11.       Defendant is a “covered person” pursuant to 12 U.S.C. § 5481(6) because it offers

and provides consumer financial services, which includes “extending credit and servicing loans”

and “collecting debt” related to such loans, as defined under the CFPA, 12 U.S.C. §

5481(15)(A)(i) and (x).

       12.       For the purpose of RESPA, a servicer is a person “responsible for servicing of a

loan.” 12 U.S.C. § 2605(i)(2). Under RESPA, “servicing” means “receiving any scheduled

periodic payments from a borrower pursuant to the terms of any loan…and making the payments

of principal and interest and such other payments with respect to the amounts received from the

borrower as may be required pursuant to the terms of the loan.” 12 U.S.C. § 2605(i)(3).

       13.       Defendant is subject to RESPA as a mortgage servicer of federally related

mortgage loans.

                                   FACTUAL ALLEGATIONS

                                      Company Background

       14.       Defendant is the largest non-bank mortgage servicer in the United States and the

third largest mortgage servicer overall.

       15.       Defendant has grown aggressively over the last decade, principally by acquiring

mortgage servicing rights in large-scale, or bulk, transfers. In 2011, Defendant serviced

approximately 600,000 residential loans, but by 2014 that number had grown to almost two

million loans.

       16.       Defendant currently services the loans of over three million borrowers, with the

unpaid principal balance of those loans totaling approximately $500 billion.



                                                  4
          Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 5 of 21




                      Defendant Failed to Identify and Honor Transferred
                               Loan Modification Agreements

        17.     Since at least January 2012, Defendant has acquired mortgage servicing rights for

many loans that were subject to trial modification agreements entered into by the borrower and

the prior servicer.

        18.     These existing modification agreements required borrowers to make trial

payments and meet other contractual requirements. If the borrowers did so, their servicer was

required to permanently modify their loans within 30 days of their successful performance under

the trial modification agreements.

        19.     Defendant acquired servicing rights to many loans subject to trial modification

agreements where the trial period had begun but had not yet ended, or where the loan had not yet

been permanently modified. Defendant frequently failed to identify loans that had been

transferred from previous servicers with such pending loan modifications (“in-flight

modifications”) prior to servicing the loans.

        20.     Because Defendant failed to identify in-flight modifications, it wrongfully denied

some borrowers loan modifications or made permanent modifications to borrowers’ loans only

after significant delays beyond the period provided for in the trial modification agreements.

        21.     In 2013, the Bureau required Defendant to review loans to which it acquired

servicing rights between January 2012 and November 2013. Defendant’s review identified a

substantial number of loans with pending trial loan modifications that Defendant did not timely

convert to permanent status within the required 30-day window after the borrower’s successful

completion of their trial plan. The Bureau also required Defendant to conduct a follow-up review

in 2015, which again identified a substantial number of such instances of delay among loans

transferred between November 2013 and March 2015.

                                                 5
            Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 6 of 21




                        Defendant Foreclosed on Borrowers Unlawfully

          22.   In or around January 2014, Defendant foreclosed upon borrowers who had

applied for loan modifications after sending the borrowers letters promising it would not

foreclose while the borrowers’ applications were under review, or before any applicable appeal

had concluded.

          23.   Contrary to Defendant’s explicit written promises, it initiated foreclosures and

even sold borrowers’ homes while the borrowers’ loss mitigation applications or appeals were

pending. In at least one case, the borrower had already accepted and begun performing on the

modified mortgage before being wrongfully foreclosed upon.

          24.   Defendant’s initiation and completion of foreclosure proceedings in 2014 for

borrowers to whom it promised foreclosure holds caused significant harm to impacted

borrowers. These borrowers suffered significant negative impacts, including to their finances and

credit.

                        Defendant Impermissibly Increased Borrowers’
                           Permanent Modified Monthly Payments

          25.   Defendant modified mortgages for some borrowers in financial distress under loss

mitigation programs administered by the federal government, government-sponsored enterprises,

or under proprietary loss mitigation programs.

          26.   Before a borrower’s mortgage could be permanently modified under such a

program, the borrower had to meet certain basic requirements and complete a trial period with a

modified, reduced monthly mortgage payment. These requirements were intended to determine

whether the borrower could manage the new, lower monthly payment on a permanent basis.




                                                 6
          Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 7 of 21




       27.      Defendant told some borrowers who applied for a modification that their trial

monthly payments would be based on a percentage of the borrower’s monthly gross income and

that the payment required by a permanent modification would be based on the same percentage.

       28.     Defendant sent notices to borrowers that informed these borrowers that “[their]

modified payment may change if [their] property taxes or insurance premiums change,” but that

any such a change “should not significantly change the amount of [the borrower’s] modified

mortgage payment.”

       29.     These modification programs generally prohibited increases to a borrower’s

monthly trial payment, but permitted certain increases, for example those caused by changes to

the borrower’s taxes or insurance costs.

       30.     These programs also generally prohibited “re-underwriting” a borrower’s

modification once the monthly payment amount has been determined for the purpose of a trial

modification offer. For example, the federal government’s Making Home Affordable guidelines

required servicers offering its Home Affordable Modification Program (“HAMP”) option to

complete all underwriting to determine the modified monthly payment before the trial period

plan notice is sent to borrowers.

       31.     Borrowers who met the requirements of a trial period plan, including making all

payments on time, were entitled to a permanent mortgage modification based on the terms of the

trial modification offer, which they accepted by meeting its obligations.

       32.     From 2013 through 2015, Defendant impermissibly increased the permanent

monthly payments for some borrowers after those borrowers had successfully completed trial

period plan payments and complied with the other applicable requirements to receive a

permanent modification.



                                                7
          Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 8 of 21




       33.     In numerous instances, errors in Defendant’s systems of record that were first

identified in September 2014 contributed to these increases.

       34.     Some borrowers for whom Defendant increased monthly payments suffered from

payment shock or defaulted upon their modified loans as a result of the unilateral and

unanticipated increases to their monthly mortgage payments. In the absence of changes to their

taxes or insurance, borrowers had no reason to anticipate that Defendant would significantly

increase their payments after they had successfully completed their trial plans.

       35.     Borrowers who could not manage the unexpected increased monthly payments

imposed by the Defendant were sometimes forced to seek more drastic options to avoid

foreclosure, such as deeds in lieu of foreclosure or short sales. When even those alternatives

were not viable options, Defendant foreclosed on some affected borrowers.

       36.     In numerous instances Defendant foreclosed on borrowers whose permanent

modification payments were impermissibly increased between 2013 and 2015. Others avoided

foreclosure by submitting deeds in lieu of foreclosure or executing short sales.

                     Defendant Mishandled Borrowers’ Escrow Accounts

       37.     Defendant failed to disburse borrowers’ tax payments in a timely manner.

Defendant also failed to timely analyze escrow accounts for borrowers who filed for bankruptcy.

                                     Untimely Disbursements

       38.     When maintaining a borrower’s escrow account for the payment of taxes and

homeowner’s insurance, mortgage servicers are required annually to: (1) estimate the amount of

taxes and insurance premiums a borrower will need to pay for the upcoming year; (2) calculate

the borrower’s monthly escrow payment based on the borrower’s estimated taxes and insurance;




                                                 8
            Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 9 of 21




and (3) disburse tax payments and homeowner’s insurance premiums to local taxing authorities

and insurance companies throughout the year as appropriate.

          39.   In many instances, between January 1, 2012 and March 15, 2015, Defendant

failed to disburse tax payments from borrowers’ escrow accounts in a timely manner as required

by law.

          40.   As a result, some borrowers were forced to pay unnecessary penalties, which

accrued because of Defendant’s late payment of borrowers’ property taxes.

                                     Annual Escrow Analysis

          41.   Defendant is required by federal law to perform annual escrow account analyses

on all loans for which it manages an escrow account.

          42.   When performing an escrow analysis, Defendant must estimate a borrower’s

future homeowner’s insurance premium and tax obligations, then calculate the monthly amounts

the borrower should be charged to ensure the escrow account has sufficient funds to make

required tax and insurance payments for the year.

          43.   Servicers must also accurately compute the borrower’s monthly payment

obligation to determine whether any surplus, shortage, or deficiency exists in the escrow account.

          44.   Under most circumstances, mortgage servicers are required to provide an annual

escrow statement to borrowers each year. Mortgage servicers are not, however, required to

provide an annual escrow statement to borrowers with escrow accounts while those borrowers

are in bankruptcy.

          45.   This exception only relieves the mortgage servicer from providing the borrower

the results of the annual escrow analysis in an escrow statement; the servicer’s obligation to

perform the escrow analysis remains. This analysis enables the servicer to understand if and how



                                                 9
         Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 10 of 21




a borrower’s tax and insurance obligations have changed during the pendency of a borrower’s

bankruptcy, which may create a surplus, shortage, or deficiency in the escrow account.

       46.     Prior to March 2016, Defendant did not perform annual escrow analyses during

the pendency of borrowers’ active bankruptcies. As a result, Defendant collected monthly escrow

amounts from borrowers that in many instances were too low after the borrowers’ insurance

premiums or taxes changed during their bankruptcy proceedings.

       47.     As a result of Defendant’s failure to analyze borrowers’ accounts, many

borrowers had a deficiency or shortage accrue in their accounts, including borrowers who made

all of their mortgage payments pursuant to a court-approved plan under Chapter 13 of the U.S.

Bankruptcy Code.

       48.     On numerous occasions, after the borrower was discharged, Defendant attempted

to collect on these accrued shortages and deficiencies, even though such attempts were

impermissible without obtaining the required bankruptcy court approval.

       49.     Defendant’s failure to perform the required escrow analyses caused some

borrowers to experience large payment shocks when they emerged from bankruptcy and

discovered Defendant intended to collect escrow shortages that it had not previously identified,

and that the borrowers otherwise had no way of anticipating.

       50.     From around January 2011 to around June 2016, Defendant failed to conduct

escrow analyses within the required time period for thousands of borrowers who had filed for

bankruptcy.

              Defendant Mishandled Borrowers’ Private Mortgage Insurance

       51.     Borrowers are generally required to purchase Private Mortgage Insurance

(“PMI”) when they obtain a mortgage but have a down payment of less than 20 percent of the



                                               10
            Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 11 of 21




home’s price, or when they refinance their mortgage but have less than 20 percent equity in their

property.

       52.       Pursuant to the Homeowners Protection Act (“HPA”), servicers are required to

remove PMI and cease collecting premium payments from borrowers under certain

circumstances, in some instances upon a borrower’s request and in others automatically.

Defendant failed to cancel as requested by the borrowers, or automatically terminate PMI, as

required under the HPA, for several thousand borrowers.

       53.      Pursuant to the HPA, there are two separate circumstances under which servicers

must remove PMI:

       (1) Automatic Termination. Servicers must automatically terminate a
       borrower’s PMI on the loan’s predetermined “termination date,” which is the
       date when the principal balance of the mortgage is first scheduled to reach 78
       percent loan-to-value (“LTV”), or, if the borrower is not current as of the
       termination date, the first day of the first month after the borrower becomes
       current on the loan; and
       (2) Borrower-Requested Cancellation. Servicers must cancel a borrower’s
       PMI upon receipt of borrower’s written request on the loan’s “cancellation
       date,” which is the date when the LTV is scheduled to reach 80% of the
       original value of the property, or the date on which the principal balance of the
       loan reaches 80% of the original value of the property based on actual
       payments.

       54.      Defendant operated under an erroneous reading of the HPA’s cancellation

requirements. It required borrowers to reach a 75 percent LTV threshold, rather than the 80

percent the HPA requires, before it would honor a borrower’s request for cancellation of PMI.

Because Defendant operated under an erroneous understanding of the HPA, it also provided

consumers with incorrect information in response to inquiries regarding their ability to have their

PMI canceled.

       55.      Defendant conducted a comprehensive review of its PMI procedures between

January 1, 2013 and December 31, 2015, which found that in numerous instances Defendant

                                                11
         Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 12 of 21




failed to accurately determine borrowers’ termination dates, and as a result, Defendant failed to

automatically terminate PMI on time for these borrowers.

       56.      In failing to cancel and terminate PMI in compliance with the HPA, Defendant

also continued to collect, and failed to return, PMI payments notwithstanding the HPA’s

requirements that it do so.

                                 VIOLATIONS OF THE CFPA

       57.      Sections 1031 and 1036(a)(1)(B) of the CFPA, 12 U.S.C. §§ 5531 and

5536(a)(1)(B), prohibit covered persons from engaging “in any unfair, deceptive, or abusive act

or practice.”

                                              Count I

                       (Unfair Practices Related to In-Flight Modifications)

       58.      An act or practice is unfair under the CFPA if “the act or practice causes or is

likely to cause substantial injury to consumers which is not reasonably avoidable by consumers”

and “such substantial injury is not outweighed by countervailing benefits to consumers or to

competition.” 12 U.S.C. § 5531(c).

       59.      The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

       60.      Defendant failed to identify loans with existing in-flight modifications and, as a

result, failed to honor borrowers’ loan modification agreements.

       61.      In numerous instances, Defendant’s actions caused or were likely to cause

substantial injury to borrowers. These borrowers were negatively impacted by Defendant’s

transfer-process failures, which, among other things, caused significant delays in converting trial

modifications to permanent ones. Delays in converting the modifications from trial to permanent




                                                 12
            Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 13 of 21




resulted in prolonged delinquency, and related additional interest payments and fees to

borrowers, as well as added emotional stress.

       62.       Borrowers could not reasonably avoid the injuries they suffered. Borrowers could

reasonably expect that the agreements they entered into with their prior servicers would be

honored by any subsequent servicer. They would have had no indication that Defendant would

fail to perform as required under their modification agreements. And, in any event, borrowers

lacked the ability to select another mortgage servicer.

       63.       There is no countervailing benefit to competition or consumers from

Defendant’s failure to honor its contractual obligations with regard to the transferred loans it

received.

                                              Count II

                        (Unfair Increases to Permanent Monthly Payments)

       64.      An act or practice is unfair under the CFPA if “the act or practice causes or is

likely to cause substantial injury to consumers which is not reasonably avoidable by consumers”

and “such substantial injury is not outweighed by countervailing benefits to consumers or to

competition.” 12 U.S.C. §§ 5531(c).

       65.      The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

       66.      Defendant unilaterally increased borrowers’ permanent monthly payments from

the trial plan payment amount after the borrowers successfully completed their trial period plans.

       67.      In numerous instances between January 2013 and December 2015, Defendant

improperly increased borrowers’ permanent monthly payments, in many cases substantially.

Some of these impacted borrowers defaulted on their modified loans, and some of those

borrowers were foreclosed upon or otherwise lost their homes.


                                                 13
          Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 14 of 21




         68.   Borrowers could not reasonably avoid the injuries they suffered, including the

unilateral changes to the terms of their modification agreements. Trial-period plan notices

informed borrowers that their monthly payment after permanent modification would not

significantly change and that changes would be limited to changes to the borrowers’ insurance or

taxes.

         69.   There is no countervailing benefit to competition or consumers from Defendant’s

unilateral increases in monthly payments.

                                             Count III

                                 (Deceptive Foreclosure Hold Promises)

         70.   A representation, omission or practice is deceptive under the CFPA when it is

likely to deceive a consumer acting reasonably under the circumstances, and where the

representation, omission or practice is material.

         71.   The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

         72.   In numerous instances, Defendant told borrowers that it would not foreclose on

them while their loss mitigation applications were pending. Despite these written promises,

Defendant foreclosed on some borrowers while their loss mitigation applications or appeals were

pending, even after Defendant had actually approved a borrower’s loan modification.

         73.   Defendant’s promises were likely to mislead borrowers, who were entitled to

reasonably rely on their servicer’s written representations.

         74.   Defendant’s explicit representations were material to borrowers’ financial

decision-making with regard to their mortgages.

         75.   Defendant’s representations were deceptive in violation of Sections 1031 and

1036 of the CFPA. 12 U.S.C. §§ 5531(a) and 5536(a)(1)(B).



                                                14
            Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 15 of 21




                                             Count IV

                        (Deceptive Statements Regarding PMI Cancellation)

       76.       A representation, omission or practice is deceptive under the CFPA when it is

likely to deceive a consumer acting reasonably under the circumstances, and where the

representation, omission or practice is material.

       77.       The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

       78.       In numerous instances Defendant represented to otherwise eligible borrowers that

they needed to reach 75% LTV on their mortgages in order to have their PMI premiums

canceled.

       79.       In fact, the HPA required otherwise eligible borrowers to reach 80% LTV on their

mortgages in order to request cancellation of their PMI.

       80.       Borrowers were entitled to reasonably rely on the express representations of their

servicer.

       81.       Defendant’s statements were material to Borrowers’ decisions about whether to

seek cancellation of their PMI.

       82.       Defendant’s false statements regarding borrowers’ obligations under the HPA

were deceptive in violation of Sections 1031 and 1036 of the CFPA. 12 U.S.C. §§ 5531(a) and

5536(a)(1)(B).




                                                 15
         Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 16 of 21




                                   VIOLATIONS OF RESPA

       83.     RESPA and its implementing regulation, Regulation X, pertain to certain acts and

practices related to “federally related mortgage loans,” including servicer requirements related to

notice of error and complaint resolution.

       84.     The loans impacted by the allegations herein are federally related mortgage loans.

                                             Count V

                                (Property Tax Payment Violations)

       85.     Section 6(g) of RESPA, 12 U.S.C. § 2605(g), states that “[i]f the terms of any

federally related mortgage loan require the borrower to make payments to the servicer of the loan

for deposit into an escrow account for the purpose of assuring payment of taxes, insurance

premiums, and other charges with respect to the property, the servicer shall make payments from

the escrow account for such taxes, insurance premiums, and other charges in a timely manner as

such payments become due.”

       86.     The requirements of Section 6(g) are further explained in Regulation X, 12 C.F.R.

§ 1024.17(k)(1), which states, among other requirements: “[i]f the terms of any federally related

mortgage loan require the borrower to make payments to an escrow account, the servicer must

pay the disbursements in a timely manner, that is, on or before the deadline to avoid a penalty, as

long as the borrower’s payment is not more than 30 days overdue.”

       87.     Among other obligations, Section 17 of Regulation X requires servicers to

disburse property tax payments in a timely manner, 12 C.F.R. § 1024.17(k)(1).

       88.     The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.




                                                16
         Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 17 of 21




       89.       In numerous instances between January 2012 and March 2015, Defendant failed

to make disbursements for homeowners’ property taxes on time, causing borrowers to incur

unnecessary penalties.

       90.       Defendant’s failures to make borrowers’ property tax disbursements on time

violated 12 C.F.R. § 1024.17(k)(1).

       91.       These violations also constitute violations of the CFPA. 12 U.S.C. §

5536(a)(1)(A).

                                             Count VI

                                (Annual Escrow Analysis Violations)

       92.       The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

       93.       Section 17 of Regulation X requires servicers to conduct annual escrow analyses

for borrowers, 12 C.F.R. § 1024.17(c)(3) and (f)(1).

       94.       In numerous instances between 2011and 2016, Defendant failed to conduct timely

escrow analyses for borrowers who filed for bankruptcy.

       95.       Defendant’s failure to conduct timely annual escrow analyses violated 12 C.F.R. §

1024.17(c)(3) and (f)(1).

       96.       These violations also constitute violations of the CFPA. 12 U.S.C. §

5536(a)(1)(A).




                                                 17
         Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 18 of 21




                                  VIOLATIONS OF THE HPA

                                             Count VII

                           (Failure to Cancel PMI on Borrower Request)

       97.       Under the HPA, servicers are required, under certain conditions, to cancel a

requirement for private mortgage insurance on a specific date called the “cancellation date.” 12

U.S.C. § 4902(a).

       98.       The “cancellation date,” as defined by HPA, 12 U.S.C. § 4901(2), means:

       (A)       With respect to a fixed rate mortgage, at the option of the mortgagor, the
                 date on which the principal balance of the mortgage:
                 (i)    Based solely on the amortization schedule then in effect for that
                        mortgage, and irrespective of the outstanding balance for that
                        mortgage on that date, is first scheduled to reach 80 percent of the
                        original value of the property securing the loan; or
                 (ii)   Based solely on actual payments, reaches 80 percent of the original
                        value of the property securing the loan; and
       (B)       With respect to an adjustable rate mortgage, at the option of the
                 mortgagor, the date on which the principal balance of the mortgage:
                 (i)    Based solely on the amortization schedule then in effect for that
                        mortgage, and irrespective of the outstanding balance for that
                        mortgage on that date, is first scheduled to reach 80 percent of the
                        original value of the property securing the loan; or
                 (ii)   Based solely on actual payments, first reaches 80 percent of the
                        original value of the property securing the loan.

       99.       The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

       100.      In numerous instances, Defendant failed to cancel the private mortgage insurance

of borrowers who had met the HPA’s requirements and had requested cancellation on the

borrowers’ cancellation date, in violation of 12 U.S.C. § 4902(a).

       101.      Defendant’s failure to cancel private mortgage insurance as required violated 12

U.S.C. § 4902(a).

       102.      These violations also constitute violations of the CFPA. 12 U.S.C. §

5536(a)(1)(A).

                                                 18
           Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 19 of 21




                                             Count VIII

                              (Failure to Terminate PMI Automatically)

       103.      Under the HPA, servicers are required to automatically terminate a borrower’s

private mortgage insurance when the borrower’s loan reaches its “termination date.” 12 U.S.C.

§ 4902(b).

       104.      The “termination date,” as defined by the HPA, 12 U.S.C. § 4901(18), means:

       (A)       With respect to a fixed rate mortgage, the date on which the principal
                 balance of the mortgage, based solely on the initial amortization schedule
                 for that mortgage, and irrespective of the outstanding balance for that
                 mortgage on that date, is first scheduled to reach 78 percent of the original
                 value of the property securing the loan; and
       (B)       With respect to an adjustable rate mortgage, the date on which the
                 principal balance of the mortgage, based solely on the amortization
                 schedule then in effect for that mortgage, and irrespective of the
                 outstanding balance for that mortgage on that date, is first scheduled to
                 reach 78 percent of the original value of the property securing the loan.

       105.      The Bureau incorporates by reference the allegations of Paragraphs 1 to 57.

       106.      In numerous instances between January 1, 2013 and December 31, 2015,

Defendant failed to maintain accurate PMI termination dates for borrowers. As a result,

Defendant failed to terminate those borrowers’ PMI premiums on their scheduled termination

date, overcharging these borrowers for unnecessary PMI premiums in violation of 12 U.S.C. §

4902(b).

       107.      Defendant’s failure to terminate private mortgage insurance as required violated

12 U.S.C. § 4902(b).

       108.      These violations also constitute violations of the CFPA. 12 U.S.C. §

5536(a)(1)(A).




                                                  19
         Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 20 of 21




                                        Prayer for Relief

The Bureau, pursuant to Sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564 and 5565, and

the Court’s own equitable powers, requests that the Court:

        1.    Permanently enjoin Defendant from committing future violations of the CFPA,

   RESPA, and HPA, and enter such other injunctive relief as appropriate;

        2.    Award such relief as the Court finds necessary to redress injury to consumers,

   including, but not limited to, rescission or reformation of contracts; refund of moneys;

   restitution; and payment of damages or other monetary relief;

        3.    Award such relief as the Court finds necessary to disgorge Defendant of unlawful

   gains;

        4.    Award civil money penalties against the Defendant;

        5.    Award costs against the Defendant; and

        6.    Award additional relief as the Court may deem just and proper.



Dated: December 7, 2020                      Respectfully Submitted

                                             Attorneys for Plaintiff
                                             Bureau of Consumer Financial Protection,

                                             JOHN C. WELLS
                                             Deputy Enforcement Director

                                             RICHA S. DASGUPTA
                                             Assistant Deputy Enforcement Director

                                             /s/ Christian H. Woolley
                                             Christian H. Woolley
                                             Senior Litigation Counsel
                                             Bureau of Consumer Financial Protection
                                             1700 G Street, NW




                                               20
Case 1:20-cv-03550-JEB Document 1 Filed 12/07/20 Page 21 of 21




                            Washington, DC 20552
                            E-mail: christian.woolley@cfpb.gov
                            Phone: 202-435-9189
                            Pennsylvania Bar No. 205486

                            Jean M. Healey
                            Senior Litigation Counsel
                            Bureau of Consumer Financial Protection
                            1700 G Street, NW
                            Washington, DC 20552
                            Email: jean.healeydippold@cfpb.gov
                            Phone: 202-435-7514
                            Massachusetts Bar No. 660456

                            J. Douglas Wilson
                            Senior Litigation Counsel
                            Bureau of Consumer Financial Protection
                            1700 G Street, NW
                            Washington, DC 20552
                            E-mail: doug.wilson@cfpb.gov
                            Phone: 202-435-9151
                            DDC Bar No: 991055




                              21
